Citation Nr: 0117579	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  93-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
visual problems.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).   In May 1999, the RO 
denied the claim of entitlement to compensation under 
38 U.S.C. § 1151 for visual problems.  The veteran perfected 
an appeal with this denial.  In his substantive appeal 
received in July 1999 he requested a hearing before the 
Board, but in documents dated in May and June 2000 he 
withdrew such request.

In decision dated October 20, 2000, the Board denied 
entitlement to compensation under 38 U.S.C. § 1151 for visual 
problems and also remanded claims of entitlement to 
compensable evaluations for a scar of the right first 
metatarsal due to infection and ulcer and for hemorrhoids.  
The veteran appealed the Board's October 2000 denial of 
compensation to the Court.  By decision dated April 27, 2001, 
the Court granted a joint motion for remand, vacating the 
Board's October 2000 decision which denied compensation under 
38 U.S.C. § 1151 for visual problems. 

In correspondence dated in May 2000, the veteran claimed 
entitlement to service connection for Sjogren's syndrome, 
high blood pressure, impotence, and peripheral neuropathy 
claimed as secondary to rheumatoid arthritis, based on the 
submission of new and material evidence.  These issues have 
been neither procedurally prepared nor certified for 
appellate review and are referred to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran experienced an eye disorder or any increase in 
eye symptomatology which was related in any way to VA medical 
treatment that he received.  


CONCLUSION OF LAW

The criteria for VA compensation benefits pursuant to 38 
U.S.C. § 1151 for visual problems have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There is no evidence of any acquired eye disorders included 
in the service medical records.  

Service connection was denied for refractive error in 
November 1971 and the veteran was informed of the denial via 
correspondence dated in December 1971.  

A private treatment record dated in March 1985 reveals the 
veteran was complaining of blurred vision in both eyes and 
soreness which had been present for four months.  He reported 
that his eyes were infected and he experienced a lot of mucus 
in his eyes in the mornings.  He denied any trauma to the 
eyes.  Physical examination revealed that no foreign body was 
present.  Small areas of erosion of the cornea were noted.  
No dendrites were present.  The diagnosis was bilateral 
conjunctivitis.  

A clinical record dated in April 1990 includes the notation 
that the veteran noticed blurring of his eyes which was 
associated with flares of his arthritis.  In August 1990, he 
again complained of eye problems.  

A report of a September 1990 VA examination includes a 
notation that the veteran was complaining in part of poor 
vision.  

A VA examination conducted in October 1990 included a finding 
that the veteran's vision was normal.  Distant vision in the 
right eye was 20/25 corrected to 20/18 and distant vision in 
the left eye was 20/22 corrected to 20/20.  

On a statement dated in November 1990, the veteran claimed, 
in part, that he experienced blurred vision which he 
attributed to being hypoglycemic.  

A VA clinical record dated in January 1991 includes the 
notation that the veteran was complaining in part of blurred 
vision and was requesting eye drops.  In February 1991, it 
was reported that he was complaining of blurred vision and 
burning eyes which was intermittently present for the past 
one to two months.  He reported that he had trouble 
tolerating bright lights and smoke.  

A VA record dated in June 1991 reveals the veteran was 
complaining of blurry vision and irritation in the eyes.  
Vision was determined to be 20/25 bilaterally.  The 
assessment was dry eyes.  

Eye problems and occasional conjunctivitis/iritis were 
reported on a VA clinical record dated in June 1993.  In 
November 1993, the veteran complained of a two week history 
of burning in both eyes with blurred vision.  It was reported 
that he had been informed in the past that his vision 
problems were due to Reiter's Syndrome.  He also reported 
that he had had eye problems since 1968 and was diagnosed 
with an eye condition secondary to Agent Orange.  The 
examiner noted the veteran had been using Metipranolol since 
September 1993 but denied that he had glaucoma and the 
computer showed that he had been dispensed artificial tears 
only.  The diagnostic impressions were dry eyes and 
irritation from Metipranolol.  The veteran was instructed to 
stop using the Metipranolol.  In December 1993, the veteran 
complained of blurred vision which had been present for a 
couple of months and also a burning sensation in both eyes.  
Physical examination revealed that the eyes were not inflamed 
and the media were clear.  The assessment was dry eyes and 
rheumatoid arthritis.  

A VA clinical record shows the veteran complained of blurred 
vision in February 1994.  The impression was refractive error 
and dry eye.  

A VA systemic conditions examination was conducted in 
February 1994.  The veteran complained, in pertinent part, of 
dry eyes.  

The transcript of a May 1994 RO hearing has been associated 
with the claims files.  The veteran testified that he 
experienced a burning sensation in his eyes.  When asked if 
he had any symptoms related to his arthritis, he responded by 
reporting he had blurred vision on a daily basis.  

A VA clinical record dated in June 1994 shows the veteran 
sought treatment for blurry vision and itchy, burning eyes.  
A course of tears and eye ointment helped a little.  The 
veteran reported that the pharmacy made a mistake and he was 
given the wrong medication for his eyes.  The veteran alleged 
that his eye problems worsened when taking the wrong 
medication.  His conjunctivae were slightly injected.  The 
diagnosis was rheumatoid arthritis and dry eye syndrome.  

The claim of entitlement to compensation under 38 U.S.C. 
§ 1151 was received at the RO in March 1995.  

Additional VA clinical records reveal that in March 1995 the 
veteran complained of itching, burning eyes and blurred 
vision and in December 1995, he reported dry eyes.  In July 
1996 he reported his eyes were painful and burning.

The veteran testified before the undersigned Board Member in 
April 1997.  He indicated that he had Sjogren's syndrome 
which pertained to his dry eyes and mouth.  He was taking 
Liquid Film Tears and Aqua Tears for his eye problem.  

VA clinical records reveal that in April 1997, the veteran 
indicated that his eyes itched and burned.  The diagnosis was 
allergic conjunctivitis.  A June 1997 record includes 
complaints of dry eyes.  

A report of a private rheumatology examination conducted in 
June 1997 included a notation that the veteran's history was 
positive for dryness of the eyes.  It was also noted that the 
veteran had chronically diminished visual acuity.  

A document dated in July 1997 reveals that the veteran 
received $1,000.00 from the United States Government in 
settlement for a personal injury claim based on being given 
the wrong eye medication at the Memphis VA Medical Center.  

The report of an April 1999 VA eye examination is of record.  
The veteran reported that he had been prescribed OptiPranolol 
by mistake in 1993 and that he had had burning eyes and 
headaches since that time.  He had been treated for 
rheumatoid arthritis and keratoconjunctivitis sacci since 
1994.  Corrected visual acuity was 20/20 bilaterally.  The 
diagnoses were hyperopia, astigmatism, presbyopia, dry eye 
and meibomitis.  It was the examiner's opinion that the 
veteran's complaints of burning and dry eyes were probably 
related to rheumatoid arthritis and not due to the wrong eye 
medication being administered.  The examiner specifically 
opined that the prescription of OptiPranolol to a patient who 
did not have glaucoma "would not cause any of the problems 
of which [the veteran] has complained."  

A private treatment record dated in February 2001 shows the 
veteran underwent a retinal evaluation.  Corrected visual 
acuity was 20/50 bilaterally.  The impressions were 
hypertensive retinopathy in both eyes, mild cataracts in both 
eyes and suspected glaucoma based on visual field testing.  

Veterans Claims Assistance Act of 2000 (VCAA)

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, Pub. L. No 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5102(b)).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  VCAA 
of 2000, Pub. L. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identified to 
the Secretary and authorizes to the Secretary to obtain.  
Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (a) identify the records the 
Secretary is unable to obtain, (b) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(c) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)(1)-(3).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant):

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified as 38 U.S.C.A. § 5103A(d)). 

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case issued during 
the pendency of the appeal, the appellant was given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim including the appropriate laws and 
regulations pertaining to claims for compensation under 
38 U.S.C. § 1151 filed prior to October 1997.  The appellant 
has been afforded the opportunity for a hearing and testified 
before the undersigned Member of the Board in April 1997.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant and, in fact, appears 
to have obtained all evidence identified by the appellant.  
The veteran has been afforded a VA examination for the 
disability at issue in April 1999.  The Board finds the 
results of the VA examination and the other medical evidence 
of record sufficient to decide this claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, and no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA of 
2000.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.  In this case, the Board finds that 
the veteran is not prejudiced by its consideration of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication of the veteran's claim by the RO 
under the new law would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

38 U.S.C. § 1151

Under 38 U.S.C.A. § 1151 (West 1991) it is provided that, 
when a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service- 
connected.  The regulations implementing that statute appear 
at 38 C.F.R. §§ 3.358, 3.800.  They provide, in pertinent 
part, that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

To avoid possible misunderstanding as to the governing law, 
it must be noted that earlier interpretations of 38 U.S.C.A. 
§ 1151 and implementing regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event.  Those provisions 
were invalidated by the Court in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The United States Court 
of Appeals for the Federal Circuit issued a decision in the 
same case, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), as 
did the United States Supreme Court, Brown v. Gardner, 115 S. 
Ct. 552 (1994).  In March 1995, the Secretary published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date of the Gardner decision by the 
Court.  60 Fed. Reg. 14,222 (March 16, 1995).  The interim 
rule was later adopted as a final rule, 61 Fed. Reg. 25,787 
(May 23, 1996), and codified at 38 C.F.R. § 3.358(c).

38 U.S.C.A. § 1151 was again amended to reinsert a 
requirement of fault or negligence on the part of the VA for 
claims filed on or after October 1, 1997.  Since the 
veteran's § 1151 claim in this case was filed before October 
1997, such must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the May 23, 1996, final 
regulation.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence is required here.  Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 
40-97 (Dec. 31, 1997); see Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Similarly, a claim for 38 U.S.C. § 1151 
benefits must be supported by medical evidence of a current 
disability and medical evidence that the current disability 
resulted from VA hospitalization, medical examination, or 
treatment.

Although claims for 38 U.S.C. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17  
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an appropriate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 (2000). 

Analysis

The veteran essentially contends that he experiences blurring 
and burning in his eyes as a result of VA improperly 
prescribing OptiPranolol for him in August 1993.  The fact 
that VA did improperly prescribe OptiPranolol is not in 
dispute.  

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 38 
U.S.C. § 1151: (1) medical evidence of a current disability; 
(2) medical or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Hickson, supra. 

In the current case, there is evidence of current eye 
disabilities including allergic conjunctivitis, dry eye 
syndrome, refractive error, hyperopia, astigmatism, 
presbyopia, and meibomitis.  There is also evidence 
demonstrating that the veteran was improperly prescribed 
OptiPranolol during his treatment by VA.  What is lacking, 
however, is competent evidence linking any current eye 
disorder or increase in eye symptomatology to action by VA 
including the improper prescription of OptiPranolol.  

The only evidence of record which links any eye disorder or 
increase in eye symptomatology to the improper prescription 
of OptiPranolol or to VA treatment is the veteran's own 
allegations.  The veteran, however, is a lay person.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
allegations as to the diagnosis and etiology of his eye 
disorders are without probative value.  

There is competent evidence of record showing that the 
veteran's eye disorders are not the result of treatment 
rendered by VA.  As noted above, the examiner who conducted 
the April 1999 VA eye examination specifically opined that 
the improper use of OptiPranolol would not cause any of the 
problems which the veteran was complaining of.  There is no 
evidence of record showing that the veteran has any other 
disorders as a result of VA treatment nor has the veteran 
alleged such facts.  

Clinical records reveal the veteran began to complain of 
blurred vision and soreness in the eyes beginning in March 
1985 and continued to do so intermittently prior to late 
August or September 1993, when he was given the wrong 
prescription by a VA pharmacy.  Although irritation of the 
eyes due to Metipranolol was noted in November 1993, there is 
no evidence in the clinical records that the eye 
symptomatology permanently increased after September 1993.  
There is no competent medical evidence or opinion showing any 
increase of symptomatology beyond a transitory irritation or 
any increase in eye pathology resulting from the use of 
Metipranolol; rather, the evidence tends to show the 
veteran's eye symptomatology existed prior to the receipt and 
use of the improper medicine and such use did not aggravate 
the disorder.

In the case at hand, the issue of whether VA hospitalization, 
medical or surgical treatment, or examination caused 
additional disability of the eyes requires competent medical 
evidence.  Such is sorely lacking in this case.  On the 
contrary, the competent medical authority as expressed in 
this case is against the veteran's contention. 

The Board notes the veteran's assertion that the VA examiner 
in April 1999 had clinical records only from 1996 and not 
from 1993 and that therefore his opinion was inadequate or 
invalid.  However, the examiner accepted as true that the 
veteran had been given and used the wrong medication, and, 
based on his current eye examination, knowledge of the 
veteran's medical condition and knowledge of the properties, 
effects and reactions caused by the improper medication, the 
examiner was able to give a competent medical opinion 
concerning any lasting effects of the use of Metipranolol 
with regard to the veteran's complaints and symptoms.  The 
Board concludes that the April 1999 VA eye examiner's opinion 
was adequate and valid.  

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in his favor.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

For these reasons, the Board finds that the evidence of 
record does not establish entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C. § 1151. 



	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for visual problems is denied.  




		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 



